ORDER
The Disciplinary Review Board on October 20,1998, having filed with the Court a report concluding that STEPHEN R. SPECTOR of ENGLEWOOD, who was admitted to the bar of this State in 1968, should be reprimanded for violating RPC 8.4(c) (conduct *531involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that STEPHEN R. SPECTOR is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.